Citation Nr: 1815428	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-19 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability; to include a mood disorder not otherwise specified (NOS), depression NOS, anxiety NOS (with features of posttraumatic stress disorder (PTSD)), and adjustment disorder with depression and anxiety.

2.  Entitlement to service connection for arteriosclerotic heart disease.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to May 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho and a February 2013 rating decision by the VA RO in Phoenix, Arizona.  

The Board notes that in a January 2016 rating decision the RO continued the denial of the Veteran's entitlement to service connection for PTSD claim by stating that the evidence submitted was not new and material.  However, the Board finds that the August 2011 rating decision that denied service connection for PTSD is not final as the Veteran perfected an appeal of that claims in May 2014.  Therefore, new and material evidence is not needed and the issue was decided in error in the January 2016 rating decision.

A review of the record shows that the Veteran has been diagnosed with a variety of psychiatric disabilities.  Therefore, the Board has broadened its consideration in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran requested a personal hearing before a member of the Board in his May 2014 Substantive Appeal.  The Veteran was scheduled for his requested hearing in August 9, 2017.  However, the Veteran cancelled his request for a hearing in a statement received by VA in July 2017.  Therefore, the Veteran's hearing request is deemed withdrawn.  


FINDINGS OF FACT

1.  An acquired psychiatric disability is not etiologically related to the Veteran's active service, and a psychosis was not shown to be present to a compensable degree within one year after his separation from active service.

2.  The Veteran did have in-country service in the Thailand; however he was not exposed to an herbicide agent while in active service. 

3.  Arteriosclerotic heart disease was not shown in service and is not otherwise related to the Veteran's active service.

CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017). 

2.  Arteriosclerotic heart disease was not incurred in or aggravated by active service, and is not presumed to have been incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for an Acquired Psychiatric Disability

The Veteran asserts that he has an acquired psychiatric disability related to his active service.  In that regard, the Veteran has reported multiple in-service events as the reason for his current psychiatric disability.  Specifically, the Veteran stated that military personnel were killed while he worked as direct support for mission operations during personnel extraction.  He also stated that he saw children die while in service.  

With respect to the Veteran's reported stressful events, a review of the record is silent for corroboration of his reported stressors.  Further, the Veteran has been asked to provide additional specifics regarding his stressful events in an effort to assist in corroborating his statements.  However, the Veteran has been unable to provide the requested information sufficient to perform additional corroborating review.  Without sufficient detail, the Board is unable to concede that the events occurred as described.  

Further, while the Veteran is competent to report what happened in service, the Board finds that his statements regarding the in-service stressful events simply are not credible.  In this regard, his statements are inconsistent with the other evidence of record.  As noted, the Veteran has not provided any specific details of the stressful events.  Further, his reports are in no way corroborated by his service records.  Additionally, the Veteran has not reported to medical providers his reported stressful events when seeking mental health treatment.  Statements made for treatment purposes are inherently credible as it is presumed that a person will be as honest with their treatment providers as possible in an effort to obtain relief from their symptoms.  In this case, the Veteran has not reported experiencing symptoms since service, or even specific events on service which have led to his current symptoms.  As the Veteran's statements are inconsistent with the other evidence of record and not credible, they are assigned very little probative value.

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of a psychiatric disability while the Veteran was in active service.  In February 1975, he was afforded a physical examination shortly before separation.  There is no indication from the examination report that he reported symptoms that could be associated with a psychiatric disability at that time.  In fact, he specifically responded "no" on his Report of Medical History to the questions of whether he experienced frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  Further, his February 1975 mental status examination was specifically noted to be clinically normal.

A review of the post-service medical evidence of record shows that the Veteran began receiving mental health treatment as early as 2009.  However, the Board acknowledges that Veteran stated that he received treatment 15 years prior to 2009.  At that time, the Veteran stated that he was diagnosed with PTSD and took medication for his disability.  Since that time, the Veteran has continued to seek periodic mental health treatment at the VA Medical Center.  Indeed, review of the records shows that the Veteran has been diagnosed with a mood disorder NOS, depression NOS, anxiety NOS (with features of PTSD), and adjustment disorder with depression and anxiety.  There is no indication from the mental health treatment notes of record, that the Veteran's various mental health diagnoses have been related to his active service or had their onset during his active service.  

Additionally, there is no indication from the record that the Veteran has been diagnosed with a psychosis, let alone diagnosed with a psychosis within one year of his separation from active service.  In fact, as noted above, the first documented evidence of a diagnosed psychiatric disability was in November 2009.  Even when taking the Veteran's lay statement as fact, he did not receive any treatment for a psychiatric disability until about 1994.  The Veteran has not provided any evidence, lay statements or otherwise, indicating that he has had symptoms of such since his active service.

In sum, the Board cannot concede any in-service stressors that would lead to a later diagnosis of a psychiatric disability.  There is no indication that the Veteran was treated for, or diagnosed with, a psychiatric disability while in active service.  There is no evidence that the Veteran was diagnosed with a psychiatric disability, to include a psychosis, until nearly 20 years following his separation from active service.  In fact, the Veteran has not alleged continuity of symptoms since service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that entitlement to service connection for an acquired psychiatric disability is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Heart Disability

The Veteran asserts that he has a heart disability related to his active service.  In that regard, the Veteran stated that his heart disability was caused by his in-service herbicide exposure.  Specifically, the Veteran stated that he was exposed to herbicides while stationed at Ramasun, Thailand.  The Veteran stated that prior to separation he was classified as a duty foreman and that he began working the perimeter of his base and that he sprayed an herbicide agent.

A review of the record shows that the Veteran was in fact stationed at Ramasun, Thailand while in active service.  Moreover, the record does show that the beginning in January 1975 the Veteran's principal duty was switched to Duty Foreman.  However, Ramasun, Thailand is not considered as a duty station for purposes of determining exposure to an herbicide agent.  As such, the Veteran is only considered to have service in Thailand and not at the airbases in Thailand required for presumed exposure to an herbicide agent.  Additionally, while the record reflects that the Veteran served as a Morse operator and a Duty Foreman while in service, the record does not show that the Veteran served as a Security Policeman, Security Patrol, Dog Handler, as a member of a security police squadron, or otherwise served near the airbase perimeter.  Moreover, the Veteran's service personnel records do not show any performance evaluations that indicate that the Veteran had exposure to an herbicide agent.  

Further, a September 2016 memorandum noted that the Department of Defense limited testing of tactical herbicides in Thailand from April 2, 1964, through September 8, 1964.  Specifically, the location identified was the Pranburi Military Reservation.  Moreover, the Department of the Air Force stated that other than the 1964 tests on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  The same memorandum does note that the use of commercial herbicides occurred within base perimeters.  However, the memorandum stated that commercial herbicides were used by the Base Civil Engineer and that the application of commercial herbicides on military installations was conducted by certified applicators.  As discussed above, the Veteran's service personnel record does not show that he was a certified applicator or a base civil engineer.  Therefore, based on the evidence discussed above, the Board does not concede the Veteran's exposure to an herbicide agent while in active service.

Accordingly, presumptive service connection for arteriosclerotic heart disease due to exposure to an herbicide agent in active service is not applicable in this case.  However, the Board will consider other applicable legal theories of entitlement.

The Veteran's STRs are silent for a diagnosis of arteriosclerotic heart disease while he was in active service.  A review of the post-service medical evidence of record shows that the Veteran was not diagnosed with a heart disease until 2009, approximately 30 years following his separation from active service.  Additionally, there is no evidence of record indicating that the Veteran's arteriosclerotic heart disease is related to his active service. 

Further, while the Veteran is competent to report observable symptomatology, he is not competent to link his current diagnosis of arteriosclerotic heart disease to his active service.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection prostate cancer, to include as due to in-service exposure to an herbicide agent, is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for arteriosclerotic heart disease is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


